Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 28, 2008. Registration No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. PRINCIPAL FUNDS, INC. f/k/a Principal Investors Fund, Inc. (Exact name of Registrant as specified in charter) 680 8th Street, Des Moines, Iowa 50392-2080 (Address of Registrant's Principal Executive Offices) 515-248-3842 (Registrant's Telephone Number, Including Area Code) Michael D. Roughton Counsel, Principal Funds, Inc. 711 High Street, Suite 405 West Des Moines, Iowa 50392-2080 (Name and Address of Agent for Service) Copies of all communications to: John W. Blouch Dykema Gossett PLLC 1treet, N.W. Washington, D.C. 20005-3353 202-906-8714; 202-906-8669 (Fax) Approximate date of proposed public offering: As soon as practicable after this Registration Statement becomes effective. Title of Securities Being Registered: Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class Shares common stock, par value $.01 per share. No filing fee is due because an indefinite number of shares have been registered in reliance on Section 24(f) under the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective on September 29, 2008, pursuant to Rule 488. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 October , 2008 Dear Shareholder: A Special Meeting of Shareholders of Principal Funds, Inc. ("PFI") will be held at 680 8th Street, Des Moines, Iowa 50392-2080, on November 12, 2008 at 10 a.m., Central Time. At the meeting, shareholders of the Global Equity Fund I (formerly, the Partners Global Equity Fund) (the Acquired Fund) will be asked to consider and approve a Plan of Acquisition (the Plan) providing for the combination of the Global Equity Fund I into the International Fund I (formerly, the Partners International Fund) (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on November 21, 2008. All share classes of the Acquired Fund will vote in the aggregate and not by class with respect to the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have identical investment objectives  seeking long-term growth of capital  and substantially the same principal policies and risks in that each invests principally in equity securities of larger capitalization foreign companies. Although the Acquiring Fund has higher advisory fees and overall expense ratios than the Acquired Fund, the Acquiring Fund has consistently outperformed the Acquired Fund since the latter Funds inception in March 2005. Moreover, because the Acquiring Fund is much larger than the Acquired Fund, the Reorganization may be expected to afford shareholders of the Acquired Fund greater prospects for growth and efficient management on an ongoing basis. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The value of your investment will not be affected by the Reorganization. Furthermore, in the opinion of legal counsel, no gain or loss will be recognized by any shareholder for federal income tax purposes as a result of the Reorganization. Principal Management Corporation, the manager for PFI, will bear the expenses of the Reorganization. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a proxy ballot for shares of the Acquired Fund you owned as of September 2, 2008, the record date for the Meeting. The Proxy Statement/Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your proxy ballot(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by November 10, 2008. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the Global Equity Fund I (formerly, the Partners Global Equity Fund): Notice is hereby given that a Special Meeting of Shareholders (the "Meeting") of the Global Equity Fund I (formerly, the Principal Global Equity Fund), a separate series of Principal Funds, Inc. ("PFI"), will be held at 680 8 th Street, Des Moines, Iowa 50392-2080, on November 12, 2008 at 10 a.m., Central Time . A Proxy Statement/Prospectus providing information about the following proposal to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposal as well as any other business that may properly come before the Meeting or any adjournment thereof: Proposal: Approval of a Plan of Acquisition providing for the combination of the Global Equity Fund I (the Fund) into the International Fund I . The Board of Directors of PFI recommends that shareholders of the Fund vote FOR the Proposal. Approval of the Proposal will require the affirmative vote of the holders of at least a "Majority of the Outstanding Voting Securities" (as defined in the accompanying Proxy Statement/Prospectus) of the Fund. Each shareholder of record at the close of business on September 2, 2008 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President October , 2008 Des Moines, Iowa PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD NOVEMBER 12, 2008 RELATING TO THE REORGANIZATION OF: GLOBAL EQUITY FUND I INTO THE INTERNATIONAL FUND I This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the "Board" or "Directors") of Principal Funds, Inc. ("PFI") of proxies to be used at a Special Meeting of Shareholders of PFI to be held at 680 8th Street, Des Moines, Iowa 50392-2080, on November 12, 2008, at 10 a.m., Central Time (the "Meeting"). At the Meeting, shareholders of the Global Equity Fund I (formerly, the Partners Global Equity Fund) (the Acquired Fund) will be asked to consider and approve a proposed Plan of Acquisition (the "Plan") providing for the combination of the Acquired Fund into the International Fund I (formerly, the Partners International Fund) (the "Acquiring Fund"). Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the Shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (a "Reorganization"). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholder's shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. If approved by shareholders of the Acquired Fund, the Reorganization is expected to occur with respect to that Fund immediately after the close of regularly scheduled trading on the NYSE on November 21, 2008 (the "Effective Time"). All share classes of the Acquired Fund will vote in the aggregate and not by class. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Form of Plan of Acquisition which is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PFI contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected these Funds during the fiscal year ended October 31, 2007. Copies of these reports may be obtained at no charge by calling our shareholder services department toll free at 1-800-247-4123. A Statement of Additional Information dated October , 2008 (the "Statement of Additional Information") relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission ("SEC") and is incorporated by reference into this Proxy Statement/Prospectus. PFI's Prospectus, dated February 29, 2008 and as supplemented ("PFI Prospectus"), and the Statement of Additional Information for PFI, dated May 1, 2008 and as supplemented ("PFI SAI"), have been filed with the SEC and, insofar as they relate to the International Fund I, are incorporated by reference into this Information Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PFI at the address noted above or by calling our shareholder services department toll free at 1-800-222-5852. You may also call our shareholder services department toll fee at 1-800-222-5852 if you have any questions regarding the Reorganization. PFI is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the "1940 Act") and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-5850). Such materials are also available on the SEC's EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SEC's Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is October , 2008. 2 TABLE OF CONTENTS Page INTRODUCTION 4 THE REORGANIZATION 4 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE GLOBAL EQUITY FUND I INTO THE INTERNATIONAL FUND I 6 Comparison of Acquired and Acquiring Funds 6 Comparison of Investment Objectives and Strategies 8 Fees and Expenses of the Funds 8 Comparison of Principal Investment Risks 10 Performance 12 INFORMATION ABOUT THE REORGANIZATION 14 Plan of Acquisition 14 Reasons for the Reorganization 14 Board Consideration of the Reorganization 15 Description of the Securities to Be Issued 16 Federal Income Tax Consequences 16 CAPITALIZATION 17 ADDITIONAL INFORMATION ABOUT THE FUNDS 18 Certain Investment Strategies and Related Risks of the Funds 18 Multiple Classes of Shares 22 Costs of Investing in the Funds 22 Distribution Plans and Additional Information Regarding Intermediary Compensation 23 Dividends and Distributions 26 Pricing of Fund Shares 26 Purchases, Redemptions, and Exchanges of Shares 27 Frequent Purchases and Redemptions 29 Tax Considerations 30 Portfolio Holdings Information 30 VOTING INFORMATION 30 OUTSTANDING SHARES AND SHARE OWNERSHIP 31 FINANCIAL HIGHLIGHTS 32 FINANCIAL STATEMENTS 37 LEGAL MATTERS 37 OTHER INFORMATION 37 APPENDIX A Form of Plan of Acquisition A-1 APPENDIX B Description of Indices B-1 3 INTRODUCTION This Proxy Statement/Prospectus is being furnished to shareholders of the Acquired Fund to provide information regarding the Plan and the Reorganization. Principal Funds, Inc. PFI is a Maryland corporation and an open-end management investment company registered with the SEC under the 1940 Act. PFI currently offers 74 separate series or funds (the PFI Funds), including the Acquired and Acquiring Funds. The sponsor of PFI is Principal Life Insurance Company (Principal Life), the investment advisor to the PFI Funds is Principal Management Corporation (PMC) and the principal underwriters for PFI are Principal Funds Distributor, Inc. (the Distributor or PFD) for all share classes, and Princor Financial Services Corporation (Princor) for Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 (sometimes collectively referred to as the Retirement Class) and Institutional Class shares. Principal Life, an insurance company organized in 1879 under the laws of Iowa, PMC, PFD, and Princor are indirect, wholly-owned subsidiaries of Principal Financial Group, Inc. (PFG). Their address is the Principal Financial Group, Des Moines, Iowa 50392-2080. Investment Management . Pursuant to an investment advisory agreement with PFI with respect to the Acquired and Acquiring Funds, PMC provides investment advisory services and certain corporate administrative services to the Funds. As permitted by the investment advisory agreements, PMC has entered into sub-advisory agreements with respect to the Acquired and Acquiring Funds as follows: Acquired Fund Global Equity Fund I Sub-Advisor J.P. Morgan Investment Management, Inc. (J.P. Morgan) Acquiring Fund Sub-Advisor International Fund I Pyramis Global Advisors, LLC (Pyramis) PMC and each sub-advisor are registered with the SEC as an investment advisor under the Investment Advisers Act of 1940. J.P. Morgan, 245 Park Avenue, New York, NY 10167 is an indirect wholly owned subsidiary of JPMorgan Chase & Co., a bank holding company. Pyramis (formerly known as Fidelity Management & Research Company) is located at 53 State Street, Boston, MA 02109. THE REORGANIZATION At its meeting held on June 9, 2008, the Board, including all the Directors who are not interested persons (as defined in the 1940 Act) of PFI (the Independent Directors), approved the Reorganization pursuant to the Plan providing for the combination of the Acquired Fund into the Acquiring Fund. The Board concluded that the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. The factors that the Board considered in deciding to approve the Reorganization are discussed below under Information About the Reorganization Board Consideration of the Reorganization. The Reorganization contemplates: (i) the transfer of all the assets, subject to all of the liabilities, of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund; (ii) the distribution to Acquired Fund shareholders of the Acquiring Fund shares; and (iii) the liquidation and termination of the Acquired Fund. As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. In the Reorganization, the Acquiring Fund will issue a number of shares with a total value equal to the total value of the net assets of the Acquired Fund, and each shareholder of the Acquired Fund will receive a number of full and fractional shares of the Acquiring Fund with a value equal to the value of that shareholders shares of the Acquired Fund, as of the close of regularly scheduled trading on the NYSE on the closing date of the Reorganization (the Effective Time). The closing date of the Reorganization is expected to be November 21, 2008. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and in the Form of Plan of Acquisition, which is attached hereto as Appendix A. 4 The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have identical investment objectives  seeking long-term growth of capital  and substantially the same principal policies and risks in that each invests principally in equity securities of larger capitalization foreign companies. Although the Acquiring Fund has higher advisory fees and overall expense ratios than the Acquired Fund, the Acquiring Fund has consistently outperformed the Acquired Fund since the latter Funds inception in March 2005. Moreover, because the Acquiring Fund is much larger than the Acquired Fund, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. See Information About the Reorganization  Federal Income Tax Consequences. The Reorganization will not result in any material change in the purchase and redemption procedures followed with respect to the distribution of shares. See Additional Information About the Funds  Purchases, Redemptions and Exchanges of Shares. The Acquired Fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization other than printing, mailing, and legal costs which shall be borne by PMC. The Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objective and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. 5 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE GLOBAL EQUITY FUND I INTO THE INTERNATIONAL FUND I Shareholders of the Global Equity Fund I (the "Acquired Fund") are being asked to approve the reorganization of the Acquired Fund into International Fund I (the "Acquiring Fund"). Comparison of Acquired and Acquiring Funds Global Equity Fund I International Fund I (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of April 30, 2008 (unaudited): $27,795,000 $2,007,031,000 Investment Advisor: PMC Sub-Advisor and Portfolio Managers: J.P. Morgan Pyramis Edward Walker, CFA. Mr. Walker is a portfolio Cesar E. Hernandez, CFA. Mr. Hernandez is a manager in J.P. Morgans Global Equities Team, Senior Vice President and Portfolio Manager at based on London. He is manager of the JP Morgan Pyramis. Joining the firm in 1989, he developed the Fleming Overseas Investment Trust, open-ended Select International discipline at Pyramis and has global retail funds and co-manages the JPMorgan been responsible for managing Select International Total Return Fund. He joined the Global Equities portfolios on behalf of institutional investors since Team in 1997 as a graduate trainee and holds an MA the disciplines inception. Mr. Hernandez earned his in Economics from Cambridge University. He has B.S from the Universidad Simon Bolivar and his earned the right to use the Chartered Financial M.B.A from Babson College. He has earned the Analyst designation. right to use the Chartered Financial Analyst designation and is a member of the Boston Security Howard Williams. Mr. Williams is a managing Analysts Society. director and head of J.P. Morgans Global Equities Team, based in London, responsible for multi- market investment in JPMorgan Fleming. He has been an employee since 1994. He holds an MA in Geography from Cambridge University. Investment Objective: Both funds seek long-term growth of capital. Principal Investment Strategies: The Fund invests, under normal circumstances, at Pyramis normally invests the Funds assets primarily least 80% of the value of its assets in equity in non-U.S. securities and primarily in common securities of large market capitalizations (those stocks of companies with large market companies with market capitalizations greater than capitalizations (those with market capitalizations $5 billion, similar to companies in the MSCI World similar to companies in the MSCI EAFE (Europe, Index) at the time of purchase. The Fund invests in Australia, Far East) Index  ND (as of December 31, a diversified portfolio of equity securities of 2007 this range was between approximately $326 companies located or operating in developed million and $460 billion)) at the time of purchase. countries and emerging markets of the world. The Pyramis normally diversifies the Funds investments equity securities will ordinarily be traded on a across different countries and regions. In allocating recognized foreign securities exchange or traded in the investments across countries and regions, a foreign over-the-counter market in the country Pyramis will consider the size of the market in each where the issuer is principally based, but may also country and region relative to the size of the be traded in other countries including the United Acquiring market as a whole. States. 6 Global Equity Fund I International Fund I (Acquired Fund) (Acquiring Fund) J.P. Morgan selects companies on the basis of In buying and selling securities for the Fund, fundamental, thematic and quantitative analysis. Pyramis relies on fundamental analysis of each issuer The analysis is performed by: and its potential for success in light of its current  the locally based regional specialists who financial condition, its industry position, and provide local market insights, including an economic and market conditions. Factors considered assessment of: include growth potential, earnings estimates and management. These securities may then be analyzed 
